Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen McSwain on May 24, 2022.

The application has been amended as follows: 

Claim 3 has been amended as follows:
The method of claim 1, wherein the one or more sensors include one or more force sensors 

Claim 17 has been amended as follows:
The method of claim 15, wherein the one or more sensors include one or more force sensors 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claimed method of modifying an orthodontic treatment plan, the method comprising estimating tooth movement based on the determined force acting of the teeth and mechanical impedance of the teeth, comparing the estimated tooth movement to the expected tooth movement from the treatment plan and modifying the treatment plan if the estimated tooth movement is not within a predetermined range of the expected tooth movement form the treatment plan in combination with the other claimed limitations. 
With respect to claim 15, the claimed method of modifying an orthodontic treatment plan, the method comprising receiving sensor data, wherein receiving the sensor data from the one or more sensors includes triggering a switch in the orthodontic appliance when one or more electrodes contact the one or more alinger attachment on the patient’s teeth, determining an expected one or more force values or a range of expected force values for the one or more sensors form the orthodontic treatment plan, comparing the determined expected one or more force values to the sensor data for each of the one or more sensors and modifying the treatment plan if the sensor data does not match the determined expected one or more force values in combination with the other claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/25/2022